Citation Nr: 0312769	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  01-08 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318(b) (West 2002).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from June 1966 to 
April 1970 and from March 1971 to December 1974.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina,  that denied entitlement to 
service connection for the cause of death of the veteran, and 
denied DIC under 38 U.S.C.A. § 1318(b).  The appellant has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.  The appellant is the surviving spouse.  
She was notified in October 2001 of the "stay" on claims 
under 38 U.S.C.A. § 1318.  That "stay" has been lifted with 
respect to most such claims.  National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  Adjudication of the 
§ 1318(b) claim may now proceed, unless the appellant seeks 
to reopen a finally denied claim on the grounds of new and 
material evidence.  Id.


REMAND

The claims files reflect that at the time of death, service 
connection was in effect for generalized anxiety disorder 
with depression (50 percent) and for compression fracture of 
L1 with low back pain and radiculopathy (30 percent).  A 
total disability rating for compensation purposes based on 
individual unemployability had been in effect since September 
1, 1991.

The veteran died on May [redacted]
, 2000.  He was 52 years of age.  
The cause of death, as listed on the death certificate, was 
hypoxic encephalopathy due to or as a consequence of 
respiratory distress due to or as a consequence of severe 
pneumonia.  The death certificate notes that chronic 
obstructive pulmonary disease (COPD) and hypertension were 
significant conditions that contributed to death but did not 
result in the underlying cause given above.  No autopsy was 
performed.  

The appellant contends that the service-connected nervous 
disorder and back disability prevented the veteran from 
receiving proper treatment for the condition that ultimately 
caused his death.  She has not, however, submitted any 
medical evidence tending to support this contention.  

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
Thus, the following remand is necessary.  Because the Board 
had sent a letter to the appellant notifying her of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), a remand will be necessary.  Moreover, a remand is 
also necessary to obtain a medical opinion prior to 
adjudication.

Accordingly, the case is REMANDED to the RO for the following 
action:


1.  Notify the appellant (and her 
representative) of the provisions of the 
VCAA.  Advise her that she may submit any 
evidence that tends to support her 
contention that service-connected 
disability or disabilities contributed to 
the veteran's death and inform her that 
VA will obtain a medical opinion 
addressing the likelihood of this 
contention.  Also advise her that she may 
seek to prove clear and unmistakable 
error in a rating decision made during 
the veteran's lifetime, to support her 
claim under 38 U.S.C.A. § 1318(b).

2.  Please arrange for a qualified 
physician to review the claims file and 
offer an opinion addressing whether it is 
at least as likely as not that a service-
connected disability or disabilities has 
either caused or contributed 
substantially or materially to the 
veteran's death.  If the answer to that 
question is negative, then the physician 
is asked to address whether a service-
connected disability or disabilities 
resulted in debilitation and impairment 
of health to an extent that would render 
him materially less capable of resisting 
the effects of the disease that did 
result in death.  The physician is also 
asked to provide a rationale to support 
any conclusion.  

3.  Following the above actions, the RO 
should review the evidence for 
sufficiency and take any corrective 
action deemed necessary.  

4.  The RO should then review all 
additional evidence received since the 
most recent supplemental statement of the 
case (SSOC) and readjudicate the claims 
for DIC under 38 U.S.C.A. § 1318(b) and 
service connection for the cause of the 
veteran's death.  If all the desired 
benefits are not granted, an appropriate 
SSOC should be furnished to the appellant 
and her representative.  They should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board for further consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




